Citation Nr: 0521836	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  98-17 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for actinic keratoses with residuals of basal cell carcinoma, 
on appeal from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to July 1970 
and from July 1979 to February 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 decision by the RO.  This case was 
previously before the Board in June 2000, June 2003, and 
August 2004, and was remanded for additional development on 
each occasion.  The case was most recently returned to the 
Board in May 2005.


FINDINGS OF FACT

1.  The veteran's service-connected skin disability is 
manifested by no more than "moderate" disfigurement.

2.  The veteran's service-connected skin disability is not 
manifested by constant exudation or itching and does not 
involve an extensive area of the body.

3.  The scars resulting from the veteran's service-connected 
skin disability are not shown to be deep, tender and painful 
on examination, poorly nourished, unstable, subject to 
repeated ulceration, or otherwise causative of limitation of 
function; none of his scars have areas of 144 square inches 
or more, are 5 or more inches in length, are one-quarter inch 
wide at their widest part, or are shown to be elevated or 
depressed on palpation

4.  The veteran's service-connected skin disability is not 
manifested by areas of abnormal skin texture, missing areas 
of underlying skin tissue, and/or indurated or inflexible 
skin in a contiguous area of 6 square inches or more.

5.  The service-connected lesions of the veteran's head, 
face, and neck are not productive of a gross distortion or 
asymmetry of any one feature or paired set of features.



CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 10 percent for actinic keratoses with residuals of 
basal cell carcinoma have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 
4.14, 4.118, Diagnostic Code 7819 (2004); 38 C.F.R. § 4.118, 
Diagnostic Code 7819 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks a higher initial rating for actinic 
keratoses with residuals of basal cell carcinoma.  His 
representative argues that the evidence clearly supports the 
assignment of a rating in excess of 10 percent.

I.  The Merits of the Veteran's Claim

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

Benign skin growths, and residuals thereof, are evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.118, 
Diagnostic Code 7819.  Amendments to these criteria became 
effective on August 30, 2002, while the veteran's appeal was 
pending.  See Schedule for Rating Disabilities; the Skin, 67 
Fed. Reg. 49,590 (July 31, 2002) (now codified at 38 C.F.R. 
§ 4.118 (2004)).

Prior to August 30, 2002, new benign skin growths were rated 
under 38 C.F.R. § 4.118, Diagnostic Code 7819 (2002), as 
scars, disfigurement, etc.  Under the criteria in effect at 
that time, a 10 percent rating was warranted for superficial 
scars that were poorly nourished with repeated ulceration.  
Diagnostic Code 7803.  A 10 percent rating was also warranted 
for superficial scars that were tender and painful on 
objective demonstration.  Diagnostic Code 7804.  In addition, 
scars could be rated on the basis of limitation of function 
of affected parts.  Diagnostic Code 7805.  As for disfiguring 
scars of the head, face, and neck, a zero percent 
(noncompensable) rating was warranted for scars that resulted 
in only slight disfigurement, and a 10 percent rating was 
warranted for moderate disfigurement.  Diagnostic Code 7800.  
If there was severe disfigurement, especially if the 
condition produced a marked and unsightly deformity of the 
eyelids, lips, or auricles, a 30 percent rating was 
warranted.  If there was a complete or exceptionally 
repugnant deformity of one side of the face, or marked or 
repugnant bilateral disfigurement, a 50 percent rating was 
warranted.  When in addition to tissue loss and cicatrization 
there was marked discoloration, color contrast, or the like, 
the 10 percent rating under Diagnostic Code 7800 could be 
increased to 30 percent; the 30 percent to 50 percent; and 
the 50 percent to 80 percent.  The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, could be submitted for VA central office rating, with 
several unretouched photographs.  Id.

Under the "old" criteria, benign skin growths could also be 
rated as eczema, dependent upon the location, extent, and 
repugnant or otherwise disabling character of manifestations.  
Diagnostic Code 7819.  Under the criteria for eczema, if the 
condition was manifested by slight exfoliation, exudation, or 
itching, and was located on a nonexposed surface or small 
area, a zero percent rating was warranted.  Diagnostic Code 
7806.  Where the condition was manifested by exfoliation, 
exudation, or itching, and was located on an exposed surface 
or extensive area, a 10 percent rating was warranted.  Where 
the condition was manifested by constant exudation or 
itching, extensive lesions, or marked disfigurement, a 
30 percent rating was warranted.  The highest available 
schedular rating, 50 percent, was warranted where the 
condition was manifested by ulceration, extensive 
exfoliation, or crusting, and systemic or nervous 
manifestations, or where it was exceptionally repugnant.  Id.


Under the criteria currently in effect, benign skin neoplasms 
are rated as disfigurement of the head, face, or neck under 
Diagnostic Code 7800; as scars under Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805; or on the basis of impairment of 
function.  38 C.F.R. § 4.118, Diagnostic Code 7819 (2004).  
The current version of Diagnostic Code 7800 lists eight 
characteristics of disfigurement for purposes of evaluation.  
They are: (1) scar 5 or more inches (13 or more cm.) in 
length; (2) scar at least one-quarter inch (0.6 cm.) wide at 
widest part; (3) surface contour of scar elevated or 
depressed on palpation; (4) scar adherent to underlying 
tissue; (5) skin hypo- or hyper-pigmented in an area 
exceeding 6 square inches (39 square cm.); (6) skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding 6 square inches (39 square cm.); (7) underlying 
soft tissue missing in an area exceeding 6 square inches (39 
square cm.); and (8) skin indurated and inflexible in an area 
exceeding 6 square inches (39 square cm.).  Id.

Under current Diagnostic Code 7800, a 10 percent rating is 
warranted if only one the characteristics of disfigurement is 
present.  If there is visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or if there are two 
or three characteristics of disfigurement, a 30 percent 
rating is warranted.  If there is visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features, or if there are four or five 
characteristics of disfigurement, a 50 percent rating is 
warranted.  The highest available rating for disfigurement, 
80 percent, is warranted where there is visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features, or if there are 
six or more characteristics of disfigurement.  When 
evaluating under these criteria, unretouched color 
photographs are taken into consideration.  Id. Note 3.

Scars-other than those of the head, face, and neck-that are 
deep or cause limited motion, are currently rated under 
Diagnostic Code 7801.  Under that code, a 10 percent rating 
is warranted if the area or areas affected exceed 6 square 
inches (39 square cm.).  Higher ratings of 20, 30, and 40 
percent are warranted if the affected area or areas exceed 12 
square inches (77 square cm.), 72 square inches (465 square 
cm.), and 144 square inches (929 square cm.), respectively.  
A "deep" scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note 2.

Scars-other than those of the head, face, and neck-that are 
superficial and do not cause limited motion, are currently 
rated under Diagnostic Codes 7802, 7803, and 7805.  Under 
Diagnostic Code 7802, a 10 percent rating is warranted if the 
area or areas cover 144 square inches (929 square cm.) or 
more.  For purposes of that code, scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of the extremities or trunk, are to be 
separately rated and combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.118, Diagnostic Code 7802, Note 1.  Ten percent 
ratings are also warranted under Diagnostic Codes 7803 and 
7804 for superficial scars that are unstable or that are 
painful on examination.  A "superficial" scar is one not 
associated with underlying soft tissue damage, and a an 
"unstable" scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  See notes 
appended to 38 C.F.R. § 4.118, Diagnostic Codes 7802-05.  
Other scars may be rated on limitation of function of the 
affected part.  Diagnostic Code 7805.

Following a review of the record in this case, and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the assignment of a 
rating in excess of 10 percent for actinic keratoses with 
residuals of basal cell carcinoma under the "old" criteria.  
Although the record shows that the veteran has several scars 
from prior resections of actinic and basal cell lesions-
including scars on his forehead, left ear, face, neck, and 
low back-none of those scars are shown to be tender and 
painful, poorly nourished, subject to repeated ulceration, or 
otherwise causative of limitation of function.  Further, the 
Board has reviewed the medical descriptions of the scarring 
and lesions in the vicinity of the veteran's head, face, and 
neck, along with the photographs that have been taken, and 
finds that his condition results in no more than "moderate" 
disfigurement.  In fact, the VA examiner in March 2005 
indicated that the combined effect of all scars of the 
veteran's face and neck represented only slight 
disfigurement.  None of the lesions in the vicinity of his 
head, face, and neck produce a marked or unsightly deformity 
of the eyelids, lips or auricles, and there has been no 
demonstration that he has a complete or exceptionally 
repugnant deformity of one side of the face, or a marked or 
repugnant bilateral disfigurement.  Nor is there any evidence 
of marked discoloration or color contrast that, together with 
tissue loss and cicatrization, would warrant the assignment 
of a higher evaluation.  The Board acknowledges that when the 
veteran was examined for VA purposes in September 2004, it 
was noted that he had multiple areas of discrete focal 
actinic damage on his face, represented by crusting 
hyperkeratosis on an erythematous base.  However, as the 
evidence does not show that his condition is manifested by 
constant exudation or itching, or that his lesions (including 
the lesions on his face, chest, hands and left flank) are 
"extensive" relative to the total surface of his body, 
those manifestations would warrant no more than a 10 percent 
rating under former Diagnostic Code 7819.  Moreover, as 
former Diagnostic Codes 7800 and 7819 both contain criteria 
pertaining to disfigurement, the assignment of separate 
ratings under those codes would violate 38 C.F.R. § 4.14 
(2004).

The Board also finds that the preponderance of the evidence 
is against the assignment of a higher evaluation under the 
"new" criteria.  As noted above, the record shows that the 
veteran has several scars from prior resections of actinic 
and basal cell lesions.  However, none of those scars are 
shown to be deep, unstable, painful on examination, or 
otherwise causative of limitation of function.  It is also 
apparent that none of scars have areas of 144 square inches 
(929 square cm.) or more, even when the sizes of scars 
located proximate to one another are added together; a scar 
on the right forehead, for example, is shown to be only 2 x 
0.3 cm in size, and the scars on the left ear, left neck, 
right neck, and low back are shown to be no larger than 3 x 
0.3 cm, 9 (3.5 + 5.5) x 0.3 cm, 6 x 0.3 cm, and 0.5 cm in 
diameter, respectively.  Moreover, with respect to the 
characteristics of disfigurement, the Board acknowledges that 
it was noted in September 2004 that a large portion of the 
veteran's face (60 percent) was shown to be covered by a 
general macular erythma, and that there were at least 20 
areas of discrete focal actinic damage.  However, there is no 
suggestion on the current record that any of his service-
related scars are 5 or more inches (13 or more cm.) in 
length, or one-quarter inch (0.6 cm.) or more wide at their 
widest part.  Nor is there evidence that the contour of any 
of the scars has been found to be elevated or depressed on 
palpation, or that the veteran has areas of abnormal skin 
texture, missing areas of underlying skin tissue, and/or 
indurated or inflexible skin in a  contiguous area of six 
square inches (39 square cm) or more.  In addition, the Board 
has reviewed the medical descriptions of the scarring and 
lesions in the vicinity of the veteran's head, face, and 
neck, along with the photographs that have been taken, and 
finds that he does not have a gross distortion or asymmetry 
of any one feature or paired set of features.  The weight of 
the evidence is against the assignment of a higher evaluation 
under the "new" criteria.

In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, that the 
veteran's condition has never been more than 10 percent 
disabling under the governing criteria since the time that he 
filed the underlying claim for service connection.  A 
"staged rating" is not warranted.

II.  Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2004).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
hospitalized for his condition, and there is nothing in the 
record to suggest that his disability picture is so 
exceptional or unusual as to render impractical the 
application of the regular schedular standards.



III.  The Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

In the present case, the Board finds that the VCAA notice 
requirements have been satisfied.  With regard to element 
(1), above, the Board notes that the RO sent the veteran a 
VCAA notice letter in July 2003 which, among other things, 
informed him that in order to establish entitlement to a 
higher evaluation, evidence was needed to show that his 
condition had gotten worse.  With regard to elements (2) and 
(3), the Board notes that the RO's July 2003 letter also 
notified the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the letter explained that VA 
would help him get such things as records from the military, 
VA hospitals, the Social Security Administration, State or 
local governments, private doctors and hospitals, and current 
or former employers, but that he was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.  Finally, with respect to element (4), 
the Board notes that the RO sent the veteran a letter in 
September 2004 that expressly requested that he provide VA 
with "any evidence or information you may have pertaining to 
your claim."

The Board acknowledges that the above-referenced letters were 
sent after the RO entered its decision on the veteran's claim 
in June 1998.  In this case, however, the unfavorable RO 
decision was already decided by the time the VCAA was 
enacted.  The Court acknowledged in Pelegrini, 18 Vet. App. 
at 120, that where, as here, the Section 5103(a) notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in failing to provide such notice.  Rather, the 
appellant has the right to content-complying notice and 
proper subsequent VA process.

Here, as noted above, the notification requirements of the 
VCAA have been satisfied.  Accordingly, and because the 
veteran has been given a reasonable opportunity to respond to 
the notices, there is no risk of prejudice posed to the 
veteran by virtue of the fact that the notices were sent 
after the RO's initial decision.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.
 
In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran has been afforded multiple 
VA examinations in connection with this appeal.  Records from 
his private physician, Conway Huang, M.D., have been 
associated with the file-as have his service medical records 
and records from Fox Army Health Center-and the veteran has 
not provided specific identifying information and/or releases 
for the procurement of additional evidence.  No further 
development action is necessary.


ORDER

An initial disability rating in excess of 10 percent for 
actinic keratoses with residuals of basal cell carcinoma is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


